                                         Case 2:18-bk-20151-ER       Doc 1005 Filed 12/07/18 Entered 12/07/18 17:38:36         Desc
                                                                       Main Document    Page 1 of 2


                                           1   SAMUEL R. MAIZEL (Bar No. 189301)
                                               samuel.maizel@dentons.com
                                           2   TANIA M. MOYRON (Bar No. 235736)
                                               tania.moyron@dentons.com
                                           3   JOHN A. MOE, II (Bar No. 066893)
                                               john.moe@dentons.com
                                           4   DENTONS US LLP
                                               601 South Figueroa Street, Suite 2500
                                           5   Los Angeles, California 90017-5704
                                               Tel: (213) 623-9300 / Fax: (213) 623-9924
                                           6   Attorneys for the Chapter 11 Debtors and Debtors In Possession
                                           7                           UNITED STATES BANKRUPTCY COURT
                                                         CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                           8
                                                In re                                         Lead Case No. 2:18-bk-20151-ER
                                           9
                                                VERITY HEALTH SYSTEM OF                       Jointly Administered With:
                                          10    CALIFORNIA, INC., et al.,                     Case No. 2:18-bk-20162-ER
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                                              Case No. 2:18-bk-20163-ER
                                          11          Debtors and Debtors In                  Case No. 2:18-bk-20164-ER
                                                Possession.                                   Case No. 2:18-bk-20165-ER
         DENTONS US LLP




                                          12                                                  Case No. 2:18-bk-20167-ER
            (213) 623-9300




                                                 Affects All Debtors                         Case No. 2:18-bk-20168-ER
                                          13                                                  Case No. 2:18-bk-20169-ER
                                                 Affects Verity Health System of             Case No. 2:18-bk-20171-ER
                                          14      California, Inc.                            Case No. 2:18-bk-20172-ER
                                                 Affects O’Connor Hospital                   Case No. 2:18-bk-20173-ER
                                          15     Affects Saint Louise Regional Hospital      Case No. 2:18-bk-20175-ER
                                                 Affects St. Francis Medical Center          Case No. 2:18-bk-20176-ER
                                          16     Affects St. Vincent Medical Center          Case No. 2:18-bk-20178-ER
                                                 Affects Seton Medical Center                Case No. 2:18-bk-20179-ER
                                          17     Affects O’Connor Hospital Foundation        Case No. 2:18-bk-20180-ER
                                                 Affects Saint Louise Regional Hospital      Case No. 2:18-bk-20181-ER
                                          18      Foundation
                                                 Affects St. Francis Medical Center of       Hon. Judge Ernest M. Robles
                                          19      Lynwood Foundation
                                                 Affects St. Vincent Foundation              NOTICE THAT NO AUCTION SHALL BE HELD RE
                                          20     Affects St. Vincent Dialysis Center, Inc.   DEBTORS’ MOTION FOR THE ENTRY OF (I) AN
                                                 Affects Seton Medical Center Foundation     ORDER (1) APPROVING FORM OF ASSET
                                                 Affects Verity Business Services            PURCHASE AGREEMENT FOR STALKING HORSE
                                          21                                                  BIDDER AND FOR PROSPECTIVE OVERBIDDERS TO
                                                 Affects Verity Medical Foundation
                                                 Affects Verity Holdings, LLC                USE, (2) APPROVING AUCTION SALE FORMAT,
                                          22                                                  BIDDING PROCEDURES AND STALKING HORSE BID
                                                 Affects De Paul Ventures, LLC
                                                                                              PROTECTIONS, (3) APPROVING FORM OF NOTICE
                                          23     Affects De Paul Ventures - San Jose         TO BE PROVIDED TO INTERESTED PARTIES, (4)
                                                  Dialysis, LLC                               SCHEDULING A COURT HEARING TO CONSIDER
                                          24                                                  APPROVAL OF THE SALE TO THE HIGHEST
                                                          Debtors and Debtors In              BIDDER AND (5) APPROVING PROCEDURES
                                          25    Possession.                                   RELATED TO THE ASSUMPTION OF CERTAIN
                                                                                              EXECUTORY CONTRACTS AND UNEXPIRED
                                          26                                                  LEASES; AND (II) AN ORDER (A) AUTHORIZING
                                                                                              THE SALE OF PROPERTY FREE AND CLEAR OF
                                          27                                                  ALL CLAIMS, LIENS AND ENCUMBRANCES
                                                                                              [RELATES TO DOCKET NO. 365]
                                          28
                                         Case 2:18-bk-20151-ER        Doc 1005 Filed 12/07/18 Entered 12/07/18 17:38:36                Desc
                                                                        Main Document    Page 2 of 2


                                           1             PLEASE TAKE NOTICE that, pursuant to the Debtors’ Motion For The Entry Of (I) An

                                           2   Order (1) Approving Form Of Asset Purchase Agreement For Stalking Horse Bidder And For

                                           3   Prospective Overbidders To Use, (2) Approving Auction Sale Format, Bidding Procedures And

                                           4   Stalking Horse Bid Protections, (3) Approving Form Of Notice To Be Provided To Interested

                                           5   Parties, (4) Scheduling A Court Hearing To Consider Approval Of The Sale To The Highest Bidder

                                           6   And (5) Approving Procedures Related To The Assumption Of Certain Executory Contracts And

                                           7   Unexpired Leases; And (II) An Order (A) Authorizing The Sale Of Property Free And Clear Of All

                                           8   Claims, Liens And Encumbrances (the “Bid Procedures Motion”)1 [Docket No. 365], and the Order

                                           9   entered by the Court approving the Bid Procedures Motion (the “Bid Procedures Order”) [Docket
                                          10   No. 725], the Court set the Partial Bid Deadline of November 30, 2018, and the Bid Deadline of
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   December 5, 2018 (collectively, the “Bid Deadline”), whereby parties could submit bids to
         DENTONS US LLP




                                          12   purchase some or all of the assets set forth in the Stalking Horse APA, in accordance with certain
            (213) 623-9300




                                          13   bidding procedures. The Bid Procedures Order further provided that, if the Debtors did not receive

                                          14   any Qualified Bids (other than the Stalking Horse APA), the Debtors would not hold an auction.

                                          15             PLEASE TAKE NOTICE that the Debtors did not receive any bids and, thus, the Debtors

                                          16   shall not conduct the Partial Bid Auction or the Full Bid Auction, previously scheduled for

                                          17   December 10, 2018, and December 11, 2018, respectively. As previously noticed and as set forth

                                          18   in the Bid Procedures Order, the Sale Hearing shall be held on December 19, 2018 at 10:00 a.m.

                                          19   (prevailing Pacific Time), at the U.S. Bankruptcy Court for the Central District of California, 255
                                          20   E. Temple Street, Courtroom 1568, Los Angeles, California 90012.

                                          21       Dated: December 7, 2018                        DENTONS US LLP
                                                                                                  SAMUEL R. MAIZEL
                                          22                                                      TANIA M. MOYRON
                                          23
                                                                                                  By:    /s/ Tania M. Moyron
                                          24                                                                Tania M. Moyron

                                          25                                                      Attorneys for the Chapter 11 Debtors and
                                                                                                  Debtors In Possession
                                          26

                                          27
                                               1
                                                Unless otherwise defined, capitalized terms used herein shall have the same meaning as in the
                                          28   Bidding Procedures Motion.
                                                                                              -2-
                                               109795112\V-1
